           Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 1 of 28




 1 ANNE M. BEVINGTON (SBN 111320)
   TINO X. DO (SBN 221346)
 2 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 3 Alameda, CA 94502
   (510) 906-4710
 4 abevington@sjlawcorp.com
   tdo@sjlawcorp.com
 5 Attorneys for Plaintiffs Automotive Industries Pension
   Trust Fund et al.
 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11 AUTOMOTIVE INDUSTRIES PENSION                        Case No.
   TRUST FUND, JAMES H. BENO, Trustee,
12 TOM DILLON, Trustee, DON CROSATTO,                   COMPLAINT
   Trustee, JOHN DiBERNARDO, Trustee,
13 STEPHEN J. MACK, Trustee, RICH
   MORALES, Trustee, RYAN THIBODEAU,
14 Trustee, and JIM SCHWANTZ, Trustee,

15                       Plaintiffs,
     v.
16

17 PEARSON AUTOMOBILE COMPANY,
   INC., a Delaware corporation, DBA PEARSON
18 BUICK GMC, DBA PEARSON BUICK
   PONTIAC GMC, and DBA PEARSON
19 OLDSMOBILE PONTIAC GMC, and DOES 1
   – 10,
20
                        Defendants.
21

22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     ///
                                                 -1-                       COMPLAINT
       Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 2 of 28




 1                                          INTRODUCTION

 2          This action arises under the Employee Retirement Income Security Act of 1974

 3 (“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C

 4 §§ 1001-1461 (1982). In order to protect plan participants and the Federal Pension Benefit

 5 Guaranty Corporation, effective September 26, 1980, Congress created withdrawal liability for

 6 employers that withdraw from multiemployer pension plans. Due to the importance Congress

 7 attributed to those goals, it included special provisions not generally available to creditors to

 8 ensure that withdrawal liability could actually be collected.

 9          Under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1), all trades or businesses under common

10 control are to be treated as a single employer. ERISA also contains a mandatory arbitration

11 provision if an employer wishes to challenge the withdrawal liability determination. To make

12 such a challenge, an employer must request review within ninety (90) days from receiving the

13 notice of the withdrawal liability assessment pursuant to ERISA §4219(b)(2), 29 U.S.C.

14 §1399(b)(2), and any dispute concerning the pension plan’s determination of withdrawal liability

15 must be resolved through arbitration timely initiated under ERISA §4221(a), 29 U.S.C. §1401(a).

16          ERISA §4219(a), 29 U.S.C. §1399(a), requires an employer to provide the pension plan

17 with all information the plan reasonably determines to be necessary to enable the plan sponsor to

18 comply with the requirements of Title IV of ERISA, including the determination and collection of

19 withdrawal liability.

20          Defendant Pearson Automobile Company, Inc., a Delaware corporation, dba Pearson

21 Buick GMC, dba Pearson Buick Pontiac GMC, and dba Pearson Oldsmobile Pontiac GMC

22 (“Pearson”) was a participating employer in the Automotive Industries Pension Trust Plan

23 (“Plan”). In or about June 2019, Pearson ceased operations and withdrew from participation in the

24 Plan, thereby triggering the Plan to assess withdrawal liability against Defendant Pearson and all

25 members of its controlled group for the sum of $1,015,909.00 under ERISA §4203, 29 U.S.C.

26 §1383. By letter dated June 26, 2019, Plaintiffs notified Defendant Pearson and all members of its
27 controlled group of the assessed withdrawal liability. On August 19, 2019 and updated on

28 September 4, 2019, Plaintiffs notified Defendant Pearson and its controlled group in writing that

                                                   -2-                               COMPLAINT
       Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 3 of 28




 1 because Defendant Pearson had ceased operations, there was a substantial likelihood that it would

 2 be unable to pay its withdrawal liability and thus, the Plan accelerated the entire unpaid

 3 withdrawal liability.

 4          Defendant Pearson did not request review of the assessment or initiate arbitration. As of

 5 the filing of this Complaint, Defendant Pearson is in default on the outstanding withdrawal

 6 liability. Plaintiffs therefore seek a money judgment against Defendant Pearson and each member

 7 of its controlled group for an award of the entire assessed withdrawal liability less any credits for

 8 recoveries received prior to judgment, plus interest, liquidated damages, attorneys’ fees and costs.

 9 Plaintiffs further seek injunctive relief against Defendant Pearson to provide adequate information

10 relating to any additional members of its controlled group under ERISA §4001(b)(1), 29 U.S.C.

11 §1301(b)(1), and any transactions to evade its withdrawal liability under ERISA §4212, 29 U.S.C.

12 §1392.

13                                               PARTIES

14          1.     The Automotive Industries Pension Trust Fund (“Plan”) is an “employee benefit

15 plan” as defined in ERISA § 3(3), 29 U.S.C. § 1002(3), an “employee benefit pension plan” as

16 defined in ERISA § 3(2), 29 U.S.C. § 1002(2), and a “multiemployer plan” as defined in ERISA

17 §§ 3(37) and 4001(a)(3), 29 U.S.C. §§ 1002(37) and 1301(a)(3). The Plan is jointly administered

18 and is maintained pursuant to the Labor Management Relations Act § 302(c), 29 U.S.C. § 186(c).

19          2.     Plaintiffs James H. Beno, Tom Dillon, Don Crosatto, John DiBernardo, Stephen J.

20 Mack, Ryan Thibodeau, Rich Morales, and Jim Schwantz are each members of the Automotive

21 Industries Pension Trust Fund Board of Trustees (collectively the “Trustees”). Plaintiff Trustees

22 are “fiduciaries” with respect to the Trust as defined in 3(21)(A) of ERISA (29 U.S.C. §

23 1002(21)(A)), and are collectively the Board of Trustees’ “plan sponsor” within the meaning of

24 3(16)(B)(iii) and 4001(a)(10)(A) of ERISA (29 U.S.C. §§ 1002(16)(B)(iii) and 1301(a)(10)(A)).

25          3.     The Trust and the Trustees are herein jointly referred to as “Plaintiffs.”

26          4.     Defendant Pearson is an active Delaware corporation with its principal place of

27 business located at 1176 W. El Camino Real, in Sunnyvale, CA 94087. It was an employer within

28 the meaning of ERISA §3(5), 29 U.S.C. § 1002(5), and National Labor Relations Act (“NLRA”)

                                                    -3-                                   COMPLAINT
       Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 4 of 28




 1 §2(2), 29 U.S.C. §152(2), and was engaged in an industry affecting commerce within the meaning

 2 of ERISA §§3(11) and (12), 29 U.S.C. §1002(11) and (12).

 3          5.     Defendants DOES 1 through 10 are entities and/or other persons that are within the

 4 same controlled group as Defendant Pearson under ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1).

 5 Plaintiffs presently do not know the identities of such entities or persons. Plaintiffs are using

 6 fictitious names for the Defendants because Plaintiffs are unable to ascertain their true identity at

 7 this time. Pursuant to Fed. R. Civ. Proc. 15(a), Plaintiffs will amend the Complaint to add the true

 8 name of the additional defendants once their identities are discovered.

 9                                   JURISDICTION AND VENUE

10          6.     Jurisdiction is conferred upon this Court over the claims asserted by the Plaintiffs

11 by virtue of ERISA §§4301(c) and 502(e)(1) & (f), 29 U.S.C. §§1451(c) and 1132(e)(1) & (f).

12 Plaintiffs seek to enforce the provisions of ERISA and the terms of the Plan, redress Defendant

13 Pearson’s violations of ERISA, and all other appropriate legal or equitable relief under ERISA.

14          7.     Venue is conferred upon this Court by ERISA §§4301(d) and 502(e)(2), 29 U.S.C.

15 §§1451(d) and 1132(e)(2). Where an action is brought under ERISA §§4301 and 502, 29 U.S.C.

16 §§1451 and 1132, in a district court of the United States, it may be brought at Plaintiffs’

17 discretion, in the district where the Plan is administered, where the breach took place, or where a

18 defendant resides or may be found. Process may be served nationwide in any district where a

19 defendant resides or may be found. The Plan, on whose behalf the Trustees brings this action, is

20 administered in this district at its principal place of business in Dublin, California. Thus,

21 jurisdiction and venue are properly grounded with this Court.

22                                 INTRADISTRICT ASSIGNMENT

23          8.     Assignment to the San Francisco/Oakland Division is appropriate pursuant to Civil

24 Local Rule 3-2(d) because a substantial part of the events and omissions giving rise to the

25 Plaintiffs’ claims occurred in Contra Costa County and Alameda County, California, and where

26 the Plan is administered.
27                                    FACTUAL ALLEGATIONS

28          9.     Defendant Pearson was a participating employer in the Plan pursuant to a collective

                                                   -4-                                  COMPLAINT
        Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 5 of 28




 1 bargaining agreement (“Bargaining Agreement”) with the Machinists Automotive Trades District

 2 Lodge No. 190 of Northern California for and on behalf of Local Lodge 1101, International

 3 Association of Machinists and Aerospace Workers (“Union”). The Union is a labor organization

 4 as defined in NLRA §2(5), 29 U.S.C. §152(5), that represents employees in an industry affecting

 5 interstate commerce. Defendant Pearson was obligated to and did make contributions to the Plan

 6 on behalf of its employees that were covered under that Bargaining Agreement.

 7          10.    At all relevant times, Defendant Pearson did business as an automobile dealership

 8 operating at 1176 W. El Camino Real in Sunnyvale, California.

 9          11.    In or about June 2019, Defendant Pearson ceased operations and withdrew from

10 participating in the Plan, thereby making a complete withdrawal under ERISA §4203, 29 U.S.C.

11 §1383.

12          12.    Plaintiffs are informed and believe that Defendant Pearson is out of business and its

13 assets have been liquidated and/or sold following the cessation of its operations in June 2019.

14          13.    By written notice dated June 26, 2019 (“Notice of Assessment”), Plaintiffs notified

15 Defendant Pearson and all identified members of Pearson’s controlled group of the withdrawal

16 liability assessed against them pursuant to ERISA §§4201-4203, 29 U.S.C. §§1381, et seq.

17 Specifically, the Plan notified Defendant Pearson of the following in the written notice which is

18 attached hereto as Exhibit 1, and incorporated herein by this reference:

19                 (a)     Defendant Pearson’s assessed withdrawal liability was $1,015,909.00,

20 payable in one lump sum on or before July 30, 2019. or in 80 quarterly installment payments as

21 follows:

22                         $21,643.00            July 30, 2019

23                         $21,643.00            September 31, 2019
                           $21,643.00            thereafter, last day of each succeeding calendar
24
                                                 quarter
25
                           Final Payment         August 31, 2039
26
                   (b)     Defendant Pearson had the option of challenging the calculation of the
27
     withdrawal liability by requesting review within ninety (90) days from receiving the notice of the
28

                                                   -5-                                  COMPLAINT
        Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 6 of 28




 1 withdrawal liability assessment as provided by ERISA §4219(b)(2), 29 U.S.C. §1399(b)(2).

 2                 (c)     Any dispute concerning a determination of withdrawal liability must be

 3 resolved through arbitration provided that the employer requested review and arbitration was

 4 timely initiated under ERISA §4221(a), 29 U.S.C. §1401(a).

 5          14.    In order to initiate arbitration under section ERISA §4221(a)(1), 29 U.S.C.

 6 §1401(a), an employer must first request review of the assessed withdrawal liability. Section VII

 7 of the Plan’s Withdrawal Liability Procedures mirrors ERISA §4219(b)(2)(A), 29 U.S.C.

 8 §1399(b)(2)(A), which requires an employer’s request for review to be in writing.             Neither

 9 Defendant Pearson, nor any member of its controlled group, timely requested review and therefore

10 they are precluded from initiating arbitration, and the time to do so has expired.

11          15.    Neither Defendant Pearson nor any member of its controlled group made the

12 required initial quarterly installment payment by July 30, 2019, or provided information regarding

13 controlled group members.

14          16.    On August 19, 2019 and updated on September 4, 2019, Plaintiffs notified

15 Defendant Pearson in writing that, pursuant to Section IX of the Plan’s Withdrawal Liability

16 Assessment Procedures (attached as Exhibit B to the September 4, 2019 written notice), ERISA

17 §4219(c)(5)(b), 29 U.S.C. §1399(c)(5)(b) and PBGC §4219.31(b)(2), the entire unpaid withdrawal

18 liability was accelerated, and the entire unpaid amount of $1,015,909.00, plus interest at the rate of

19 7% simple interest per year, was immediately due and payable, because Pearson had ceased

20 operations, which indicated a substantial likelihood that it would be unable to pay its withdrawal

21 liability. Plaintiffs also requested that Defendant Pearson provide information under ERISA

22 §4219(a) regarding its ownership and financial records. The written notice dated September 4,

23 2019 is attached hereto as Exhibit 2 and incorporated herein by this reference. As of the filing of

24 this Complaint, Defendant Pearson submitted two payments of $21,643.00 each on September 19,

25 2019 and October 11, 2019. However, these payments did not cure Defendant Pearson’s default

26 as the entire withdrawal liability was accelerated and immediately due, and thus Defendant
27 Pearson remains in default under ERISA § 4219(c)(5), 29 U.S.C. § 1399(c)(5). Further, Defendant

28 Pearson has failed to provide the requested information.

                                                    -6-                                  COMPLAINT
         Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 7 of 28




 1 //

 2                                   FIRST CAUSE OF ACTION
        Against Defendant PEARSON and DOES 1 through 10 for Violation of ERISA § 4219, 29
 3               U.S.C. § 1381: Request for Payment of Withdrawal Liability, Interest,
                            Liquidated Damages, Attorneys’ Fees and Costs
 4

 5          17.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.

 6          18.    In or about June 2019, Defendant Pearson made a “complete withdrawal” from the

 7 Plan as that term is defined in ERISA §4203, 29 U.S.C. §1383, et seq.

 8          19.    On June 26, 2019, Plaintiffs assessed withdrawal liability against Defendant

 9 Pearson and all members of its controlled group, including the defendants named here as DOES 1

10 through 10, and thereafter, declared Defendant Pearson to be in default and accelerated payments

11 pursuant to ERISA §4219(c)(5)(b), PBGC §4219.31(b)(2).

12          20.    Because neither Defendant Pearson nor any member of its controlled group timely

13 requested review or initiated arbitration, the withdrawal liability is due in the amount and on the

14 schedule set forth by Plaintiffs, pursuant to ERISA §4221(b)(1), 29 U.S.C. §1401(b)(1).

15          21.    To date, Defendant Pearson has submitted payments totaling $43,286.00 but

16 Defendant Pearson and each other member within Defendant Pearson’s control group remain

17 default and are jointly and severally liable for the entire amount of the unpaid withdrawal liability

18 under ERISA §§4219(c)(5) and 4001(b)(1), 29 U.S.C. §§1399(c)(5) and 1301(b).

19          22.    Accordingly, Plaintiffs seek judgment against Defendant Pearson for the entire

20 amount of the unpaid withdrawal liability of $1,015,909.00, less credit for the $43,286.00 paid to

21 date, plus accrued interest from the due date of the first delinquent payment pursuant to ERISA

22 §§4219(c)(5) and 502(g)(2), 29 U.S.C. §§1399(c)(5) and 1132(g)(2).

23          23.    ERISA §4301(b), 29 U.S.C. §1451(b) provides that an action involving an

24 employer’s failure to timely make withdrawal liability payments shall be treated in the same

25 manner as a delinquent contribution within the meaning of ERISA §515, 29 U.S.C. §1145. Thus,

26 Defendant Pearson is also liable for liquidated damages and costs, including reasonable attorneys’
27 fees, pursuant to ERISA §§4301(b) and 502(g)(2), 29 U.S.C. §§1301(b) and 1132(g)(2). The Plan

28 provides for interest at the rate of 7% simple interest per year, and for liquidated damages in an

                                                   -7-                                  COMPLAINT
       Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 8 of 28




 1 amount equal to the greater of 20% of the total unpaid withdrawal liability or double interest.

 2          24.    Plaintiffs, therefore, seek a money judgment against Defendant Pearson for an

 3 award of the entire balance of the unpaid withdrawal liability less any credits for recoveries

 4 received before the time of judgment, plus interest, an amount equal to the greater of liquidated

 5 damages or interest, and costs, including attorneys’ fees.

 6                                SECOND CAUSE OF ACTION
        Against Defendant PEARSON for Violation of ERISA § 4219(a), 29 U.S.C. § 1399(a):
 7                    Failure to Provide Required Information under ERISA
 8          25.    Plaintiffs re-allege and incorporate by reference paragraphs 1 through 24, above.

 9          26.    In violation of ERISA §4219(a), 29 U.S.C. §1399(a), Defendant Pearson has failed

10 to provide the Plan with all necessary information to enable the Plan to comply with the

11 requirements of ERISA, including but not limited to information relating to the identities of all

12 members of Defendant Pearson’s controlled group under ERISA §4001(b)(1), 29 U.S.C.

13 §1301(b)(1) and any transactions to evade or avoid Pearson’s withdrawal liability under ERISA

14 §4212, 29 U.S.C. §1392.

15          27.    The failure of Defendant Pearson to pay the withdrawal liability in accordance with

16 ERISA §4219(c)(2), 29 U.S.C. §1399(c)(2), and provide requested information in accordance with

17 ERISA §4219(a), 29 U.S.C. §1399(a) has caused the Plan to sustain loss of investment income and

18 incur administrative and legal expenses.

19          28.    Defendant Pearson’s failure to comply with the law has caused the Plan to suffer

20 immediate, continuing, and irreparable injury, and Plaintiffs are without an adequate remedy at

21 law.

22          29.    Due to Defendant Pearson’s failure to provide sufficient information, Plaintiffs are

23 required to name its unknown controlled group members and parties who engaged in transactions

24 to evade its withdrawal liability as fictitious defendants until their true identities can be

25 discovered.

26          30.    Thus, injunctive relief as prayed for below is proper.

27                                               PRAYER

28          WHEREFORE, Plaintiffs pray for the following relief:

                                                   -8-                                  COMPLAINT
       Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 9 of 28




 1          1.     For a judgment providing that Defendant Pearson and DOES 1 through 10 are

 2 jointly and severally liable to immediately pay to Plaintiffs the following sums:

 3                 (i)     The unpaid withdrawal liability of $1,015,909.00, less any credits for

 4 recoveries received before the time of judgment;

 5                 (ii)    Interest at the rate of 7% simple interest per annum pursuant to ERISA

 6 §§4219(c)(5)-(6) and 502(g)(2), 29 U.S.C. §1399(c)(5) and (6) and 1132(g)(2);

 7                 (iii)   Pursuant to ERISA §502(g)(2)(C), 29 U.S.C. §1132(g)(2)(C), liquidated

 8 damages equal to the greater of:

 9                         (a)     An amount equal to twenty percent (20%) of the amount of

10                                 unpaid withdrawal liability; or

11                         (b)     Double interest; and

12                 (iv)    Attorneys’ fees and costs incurred by Plaintiffs in connection with this

13 action as permitted by ERISA §§4301(e) and 502(g), 29 U.S.C. §§1451(e) and 1132(g).

14          2.     For injunctive relief ordering Defendant Pearson to provide all of the

15 documentation and information requested by the Plan, including but not limited to information

16 regarding all trades or businesses which are within Defendant Pearson’s controlled group as

17 defined in ERISA §4001(b)(1), 29 U.S.C. §1301(b), and any transactions to evade its withdrawal

18 liability under ERISA §4212, 29 U.S.C. §1392.

19          3.     Such other relief as this Court deems appropriate.

20

21 Dated:     January 28, 2020                   SALTZMAN & JOHNSON LAW CORPORATION

22

23                                               By:     /S/
                                                       Tino X. Do
24                                                     Attorneys for Plaintiffs
25

26
27

28

                                                   -9-                                 COMPLAINT
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 10 of 28




                      Exhibit 1 - p.1
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 11 of 28




                          Exhibit 1 - p.2
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 12 of 28




                       Exhibit 1 - p.3
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 13 of 28




                       Exhibit 1 - p.4
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 14 of 28




                        Exhibit 2 - p.1
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 15 of 28




                         Exhibit 2 - p.2
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 16 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 17 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 18 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 19 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 20 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 21 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 22 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 23 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 24 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 25 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 26 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 27 of 28
Case 4:20-cv-00639-DMR Document 1 Filed 01/28/20 Page 28 of 28
